UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26887 SILICON IMAGE, INC. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1060
